DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9-10, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. US 2019/0320678 (cited on Information Disclosure Statement filed January 11, 2021) in view of Sawchuck et al. US 2021/0282443, Shei et al. US 2019/0343155, Boissy US 2017/0283235, Suskind US 5,540,962, and Tamarindo US 2017/0283105.
Regarding Claim 1, Mohan et al. discloses a package frozen drink base (juice 30) (‘678, Paragraphs [0040] and [0083]) comprising an unpasteurized frozen aqueous (liquid) composition (‘678, Paragraph [0037]).  The aqueous composition is made of tea (‘678, Paragraphs [0037], [0077], and [0078]) and juice (juice 30) (‘678, Paragraph [0037]) and packaging containing the unpasteurized frozen aqueous composition (‘678, Paragraphs [0040] and [0083]).
Mohan et al. is silent regarding the packaged frozen drink base comprising an antioxidant wherein the composition has a pH of 4 or less, a blueberry green tea formulation made of citrus juice of lemon juice and lime juice in an amount of 1.65-1.9 mL per 10 mL of the aqueous antioxidant composition, blueberry juice in an amount of 2.5-7.5 mL per 10 mL of the aqueous antioxidant composition, a natural sweetener in a v/v ratio of 3:1 to 6:1 citrus juice to sweetener, mint leaf extract, and green tea leaf extract in an amount of 3-6 mL per 10 mL of the aqueous antioxidant composition, and the packaging comprising a sealed waterproof tube having the aqueous antioxidant composition disposed therein wherein the sealed waterproof tube has an aspect ratio of length to largest diameter of at least 4:1.
Sawchuck et al. discloses a frozen drink base (frozen concentrates) (‘443, Paragraph [0305]) comprising an antioxidant composition (‘443, Paragraphs [0084] and [0137]), a natural sweetener (monk fruit) and citrus fruit consisting of lemon juice and lime juice having a pH of 3.1 (‘443, Paragraph [0383]).
Both Mohan et al. and Sawchuck et al. are directed towards the same field of endeavor of frozen drink bases made of fruit juices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frozen drink base of Mohan et al. and incorporate an antioxidant, at least one natural sweetener, and citrus fruit consisting of lemon juice and lime juice as taught by Sawchuck et al. based upon the desired flavor profile by a particular consumer.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  One of ordinary skill in the art would adjust the particular ingredients used in the frozen drink base depending upon the particular flavor profile desired by a particular consumer.
Further regarding Claim 1, Mohan et al. modified with Sawchuck et al. is silent regarding the aqueous antioxidant composition being made of a blueberry green tea (BGT) formulation wherein the citrus juice is present in an amount of 1.65-1.9 mL per 10 mL of the aqueous antioxidant composition, blueberry juice in an amount of 2.5-7.5 mL per 10 mL of the aqueous antioxidant composition, the at least one natural sweetener in a v/v ratio of 3:1 to 6:1 citrus juice to sweetener, mint tea leaf extract, and green tea leaf extract in an amount of 3-6 mL per 10 mL of the aqueous antioxidant composition, and the packaging comprising a sealed waterproof tube having the aqueous antioxidant composition disposed therein wherein the sealed waterproof tube has an aspect ratio of length to largest diameter of at least 4:1.
Shi et al. discloses a frozen drink base (‘155, Paragraph [0966]) made of a citrus juice antioxidant (‘155, Paragraph [0833]) and a blueberry green tea formulation (‘155, Paragraph [0835]) consisting of citrus juice consisting of lemon juice and lime juice (‘155, Paragraphs [0715] and [0966]) and at least one natural sweetener (monk fruit) (‘155, Paragraph [0497]), mint leaf extract and green tea leaf extract (‘155, Paragraph [0713]) or lemon ginger turmeric formulation (‘155, Paragraphs [0715], [0829], and [0944]) 
Both Mohan et al. and Shi et al. are directed towards the same field of endeavor of drink compositions made of juices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frozen drink base of Mohan et al. and incorporate a blueberry green tea formulation made of blueberry juice, mint tea leaf extract, and green tea leaf extract as taught by Shi et al. based upon the desired flavor profile by a particular consumer.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  One of ordinary skill in the art would adjust the particular ingredients used in the frozen drink base depending upon the particular flavor profile desired by a particular consumer.
Further regarding Claim 1, Mohan et al. modified with Sawchuck et al. and Shi et al. is silent regarding the drink base composition having lemon juice and lime juice in the claimed amount of 1.65-1.9 mL per 10 mL of the aqueous antioxidant composition, the blueberry juice in the claimed amount of 2.5-7.5 mL per 10 mL of the aqueous antioxidant composition, the at least one natural sweetener in the claimed v/v ratio of 3:1 to 6:1 citrus juice to sweetener, the mint leaf extract and green tea leaf extract in the claimed amount of 3-6 mL per 10 mL of the aqueous antioxidant composition, and the packaging comprising a sealed waterproof tube having an aspect ratio of length to largest diameter of at least 4:1.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of lemon juice, lime juice, blueberry juice, at least one natural sweetener, mint leaf extract, and green tea leaf extract based upon the desired flavor profile for a particular consumer.
Further regarding Claim 1, Mohan et al. modified with Sawchuck et al. and Shi et al. is silent regarding the packaging comprising a sealed waterproof tube having an aspect ratio of length to largest diameter of at least 4:1.
Boissy discloses a packaged beverage comprising an internal cavity formed in any of a variety of sizes (‘235, Paragraph [0053]) wherein juice is stored within the package (‘235, Paragraph [0069]).
Both Mohan et al. and Boissy are directed towards the same field of endeavor of packaged drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mohan et al. and construct the packaging with an aspect ratio of length to largest diameter of at least 4:1 since Boissy teaches using drink packages using any variety of sizes.  Furthermore, limitations relating the size of the length to diameter of the packaging are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Further regarding Claim 1, Mohan et al. modified with Sawchuck et al., Shi et al., and Boissy is silent regarding the packaging comprising a sealed waterproof tube.
Suskind et al. discloses a beverage container (‘962, Column 12, lines 44-52) comprising waterproofing protection (‘962, Column 13, lines 22-26).
Both Mohan et al. and Suskind et al. are directed towards the same field of endeavor of drink packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink package of Mohan et al. and incorporate a waterproofing material as taught by Suskind et al. in order to protect the package from external water.
Further regarding Claim 1, Mohan et al. modified with Sawchuck et al., Shi et al., Boissy, and Suskind et al. is silent regarding the packaging comprising a tube.
Tamarindo discloses a flexible pouch containing fruit juices (‘105, Paragraph [0001]) suitable for freezing treatments (‘105, Paragraph [0025]) wherein the flexible pouch has a tube shape (‘105, Paragraph [0032]).
Both Mohan et al. and Tamarindo are directed towards the same field of endeavor of frozen juice packaging.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mohan et al. and construct the package out of a tube shape as taught by Tamarindo since the configuration of the claimed frozen juice packaging is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 2, Sawchuck et al. discloses the natural sweetener being monk fruit extract (‘443, Paragraph [0111]).  The monk fruit is used singularly as a sweetener (‘443, Paragraph [0263]), which reads on the claimed sweetener consisting of monk fruit extract.
Regarding Claim 4, Shi et al. discloses the aqueous composition being the BGT formulation of blueberry green tea consisting of citrus juice consisting of lemon juice and lime juice (‘155, Paragraphs [0715] and [0966]) and the natural sweetener (monk fruit) (‘155, Paragraph [0497]), mint leaf extract and green tea leaf extract (‘155, Paragraph [0713]).
Further regarding Claim 4, Mohan et al. modified with Sawchuck et al., Shi et al., Boissy, Suskind et al., and Tamarindo is silent regarding the natural sweetener being present in an amount of 0.2-0.5 mL per 10 mL of the aqueous antioxidant composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of lemon juice, lime juice, blueberry juice, at least one natural sweetener, mint leaf extract, and green tea leaf extract based upon the desired flavor profile for a particular consumer.
Regarding Claims 9-10, Mohan et al. discloses the aqueous composition being the lemon (‘678, Paragraph [0002]) ginger turmeric formulation (‘678, Paragraph [0074]).
Further regarding Claims 9-10, Mohan et al. modified with Sawchuck et al., Shi et al., Boissy, Suskind et al., and Tamarindo is silent regarding the natural sweetener being present in an amount of 1.5-1.8 mL per 10 mL of the aqueous antioxidant composition, the amount of citrus juice being 7.0-7.6 mL per 10 mL of the aqueous antioxidant composition, the amount of turmeric root extract being 0.6-1 mL per 10 mL, and the amount of ginger root extract plus the amount of turmeric root extract being 1.5 mL or less per 10 mL of the aqueous antioxidant composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of at least one natural sweetener, citrus juice, turmeric root extract, and ginger root extract combined with turmeric root extract based upon the desired flavor profile for a particular consumer.
Regarding Claim 13, Mohan et al. discloses the aqueous composition being frozen (‘678, Paragraph [0046]).
Further regarding Claim 13, the limitations regarding the aqueous antioxidant composition being flash frozen are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 14, Boissy discloses a packaged beverage comprising an internal cavity formed in any of a variety of sizes (‘235, Paragraph [0053]) wherein juice is stored within the package (‘235, Paragraph [0069]).
Both Mohan et al. and Boissy are directed towards the same field of endeavor of packaged drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mohan et al. and construct the packaging with an aspect ratio of length to largest diameter of at least 6.5:1 since Boissy teaches using drink packages using any variety of sizes.  Furthermore, limitations relating the size of the length to diameter of the packaging are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 15, Mohan et al. discloses the package comprising a plastic film (‘678, Paragraph [0040]).
Regarding Claim 18, Mohan et al. discloses the beverage prepared from the packaged frozen drink base (‘678, Paragraph [0052]).
Claims 3, 6, 8, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. US 2019/0320678 (cited on Information Disclosure Statement filed January 11, 2021) in view of Sawchuck et al. US 2021/0282443, Shei et al. US 2019/0343155, Boissy US 2017/0283235, Suskind US 5,540,962, and Tamarindo US 2017/0283105 as applied to claim 1 above in further view of Ragnarsson et al. US 2012/0114819.
Regarding Claims 3, 6, and 11, Sawchuck et al. discloses the pH being 3.1 (‘443, Paragraph [0365]), which is close to the claimed pH of 3 or less but not quite overlapping the claimed drink pH.
Ragnarsson et al. discloses a juice beverage concentrate comprising providing acid to adjust the pH of the beverage concentrate to less than about 3 (‘819, Paragraphs [0127]-[0128]), which overlaps the claimed pH levels of 3 or less.
Both modified Mohan et al. and Ragnarsson et al. are directed towards the same field of endeavor of juice drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink base of Mohan et al. and adjust the pH of the juice beverage to be 3 or less as taught by Ragnarsson et al. based upon the particular acidity level desired by a particular consumer.
Regarding Claim 8, Shi et al. discloses the aqueous composition being the blueberry green tea formulation (‘155, Paragraph [0835]) consisting of citrus juice consisting of lemon juice and lime juice (‘155, Paragraphs [0715] and [0966]) and at least one natural sweetener (monk fruit) (‘155, Paragraph [0497]), mint leaf extract and green tea leaf extract (‘155, Paragraph [0713]).  Sawchuck et al. discloses the at least one natural sweetener being monk fruit extract (‘824, Paragraph [0383]).  Tamarindo discloses a flexible pouch containing fruit juices (‘105, Paragraph [0001]) suitable for freezing treatments (‘105, Paragraph [0025]) wherein the flexible pouch has a tube shape (‘105, Paragraph [0032]).
Further regarding Claim 8, Sawchuck et al. also discloses the pH being 3.1 (‘443, Paragraph [0365]), which is close to the claimed pH of 3 or less but not quite overlapping the claimed drink pH.
Ragnarsson et al. discloses a juice beverage concentrate comprising providing acid to adjust the pH of the beverage concentrate to less than about 3 (‘819, Paragraphs [0127]-[0128]), which overlaps the claimed pH levels of 3 or less.
Both modified Mohan et al. and Ragnarsson et al. are directed towards the same field of endeavor of juice drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink base of Mohan et al. and adjust the pH of the juice beverage to be 3 or less as taught by Ragnarsson et al. based upon the particular acidity level desired by a particular consumer.
Further regarding Claim 8, Mohan et al. modified with Sawchuck et al., Shi et al., Boissy, Suskind et al., and Tamarindo is silent regarding the natural sweetener being present in an amount of 0.2-0.5 mL per 10 mL of the aqueous antioxidant composition and the amount of citrus juice being 1.65-1.9 mL per 10 mL of the aqueous antioxidant composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of at least one natural sweetener and citrus juice based upon the desired flavor profile for a particular consumer.
Further regarding Claim 8, Mohan et al. discloses the drink base being frozen (‘678, Paragraph [0064]).
Further regarding Claim 8, the limitations regarding the aqueous antioxidant composition being flash frozen are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 12, Mohan et al. discloses the aqueous composition being a lemon (‘678, Paragraph [0002]) ginger turmeric (‘678, Paragraph [0074]) formulation made of ginger root extract and turmeric root extract.  Sawchuck et al. discloses a frozen drink base (frozen concentrates) (‘443, Paragraph [0305]) comprising an antioxidant composition (‘443, Paragraphs [0084] and [0137]), the natural sweetener (monk fruit) and citrus fruit consisting of lemon juice and lime juice having a pH of 3.1 (‘443, Paragraph [0383]).  The monk fruit is used singularly as a sweetener (‘443, Paragraph [0263]), which reads on the claimed sweetener consisting of monk fruit extract.
Further regarding Claim 12, Mohan et al. modified with Sawchuck et al., Shei et al., Boissy, Suskind et al., and Tamarindo is silent regarding the lemon juice being present in an amount of 6-8 mL per 10 mL of the aqueous antioxidant composition, the at least one natural sweetener in a v/v ratio of 3:1 to 6:1 citrus juice to sweetener, ginger root extract being present in an amount of 0.1-0.55 mL per 10 mL of the aqueous antioxidant composition, the turmeric root extract in an amount of 0.5-1.2 mL per 10 mL of the aqueous antioxidant composition, the at least one natural sweetener being monk fruit present in an amount of 1.5-1.8 mL per 10 mL of the aqueous antioxidant composition, the amount of citrus juice being 1.65-1.9 mL per 10 mL of the aqueous antioxidant composition, the amount of turmeric root extract being present in 0.6-1 mL per 10 mL of the aqueous antioxidant composition, and the amount of ginger root extract plus the amount of turmeric root extract being present in 1.5 mL or less per 10 mL of the aqueous antioxidant composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amounts of at least one natural sweetener, citrus juice, turmeric root extract, and ginger root extract, based upon the desired flavor profile for a particular consumer.
Further regarding Claim 12, Sawchuck et al. discloses the pH being 3.1 (‘443, Paragraph [0365]), which is close to the claimed pH of 3 or less but not quite overlapping the claimed drink pH.
Ragnarsson et al. discloses a juice beverage concentrate comprising providing acid to adjust the pH of the beverage concentrate to less than about 3 (‘819, Paragraphs [0127]-[0128]), which overlaps the claimed pH levels of 3 or less.
Both modified Mohan et al. and Ragnarsson et al. are directed towards the same field of endeavor of juice drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink base of Mohan et al. and adjust the pH of the juice beverage to be 3 or less as taught by Ragnarsson et al. based upon the particular acidity level desired by a particular consumer.
Further regarding Claim 12, Mohan et al. discloses the drink base being frozen (‘678, Paragraph [0046]).
Further regarding Claim 12, the limitations regarding the aqueous antioxidant composition being flash frozen are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claims 19-20, Mohan et al. discloses the packaged frozen drink base beverage (‘678, Paragraph [0046]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. US 2019/0320678 (cited on Information Disclosure Statement filed January 11, 2021) in view of Sawchuck et al. US 2021/0282443, Shei et al. US 2019/0343155, Boissy US 2017/0283235, Suskind US 5,540,962, and Tamarindo US 2017/0283105 as applied to claim 4 above in further view of Reijonen US 2018/0111057.
Regarding Claim 5, Shi et al. discloses the drink base comprising blueberry (‘155, Paragraph [0835]).
Mohan et al. modified with Sawchuck et al., Shi et al., Boissy, Suskind et al., and Tamarindo is silent regarding the blueberry juice being wild blueberry juice.
Reijonen discloses a wild blueberry (‘057, Paragraph [0012]) used in juices (‘057, Paragraph [0015]).
Both Mohan et al. and Reijonen are directed towards the same field of endeavor of juice compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink base of Mohan et al. and incorporate wild blueberries into the juice as taught by Reijonen since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  One of ordinary skill in the art would adjust the particular ingredients used in the frozen drink base depending upon the particular flavor profile desired by a particular consumer.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. US 2019/0320678 (cited on Information Disclosure Statement filed January 11, 2021) in view of Sawchuck et al. US 2021/0282443, Shei et al. US 2019/0343155, Boissy US 2017/0283235, Suskind US 5,540,962, Tamarindo US 2017/0283105, and Reijonen US 2018/0111057 as applied to claim 5 above in further view of Ragnarsson et al. US 2012/0114819.
Regarding Claim 7, Sawchuck et al. discloses the pH being 3.1 (‘443, Paragraph [0365]), which is close to the claimed pH of 3 or less but not quite overlapping the claimed drink pH.
Ragnarsson et al. discloses a juice beverage concentrate comprising providing acid to adjust the pH of the beverage concentrate to less than about 3 (‘819, Paragraphs [0127]-[0128]), which overlaps the claimed pH levels of 3 or less.
Both modified Mohan et al. and Ragnarsson et al. are directed towards the same field of endeavor of juice drink bases.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink base of Mohan et al. and adjust the pH of the juice beverage to be 3 or less as taught by Ragnarsson et al. based upon the particular acidity level desired by a particular consumer.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive.
Examiner notes that applicant does not specifically and distinctly point out the supposed errors of the Office Action.  Applicant never mentions any of the prior art references of the prior art combination.
Applicant contends on Page 8 of the Remarks that it is not easy to provide a specific formulation of a packaged frozen drink base that has and preserves an overall flavor profile that appeals to a large number of people and not to just a particular consumer while providing other benefits described to consumers and that despite all of the ingredients being known it is no small matter to select a combination of desired ingredients, relative amounts and packaging conditions to arrive at a drink base that is acceptable in overall flavor to the greatest number of people while preserving the flavor over a long period of time and providing beneficial antioxidant properties.  Applicant alleges it is not routine experimentation to arrive at the desired combination of ranges but requires extensive experimentation and adjustments to the formula to arrive at a product that gives a desired overall flavor that appeals to the greatest number of people because the flavor from any given ingredient interacts differently with different other ingredients and packaging conditions to impart an overall flavor to the product and that there is allegedly no way that the skilled person can predict the overall flavor of a product based on a selection of ingredients, their amounts, and the packaging conditions.
Examiner notes that none of these statements relative to the claimed ingredients, proportions of ingredients, types of packaging, or aspect ratio of length to largest diameter of the sealed waterproof tube.  Regarding applicant’s allegation that it is not routine experimentation to arrive at the desired combination of ranges but requires extensive experimentation and adjustments to the formula to arrive at a product that gives a desired overall flavor that appeals to the greatest number of people because the flavor from any given ingredient interacts differently with different other ingredients, multiple prior art references contradict this allegation.  Norris et al. US 2002/0001651 discloses the optimal amount of polyphenol differs for each food or beverage and depends on the feature of the flavor or taste that one desires to modify to bring out and conduct taste trials to identify the dose and preferred range of a particular taste, flavor, or sensory characteristic and that the need for routine testing to determine the optimum amount of a food additive is common in the food and beverage industries (‘651, Paragraph [0086]).  Maruyama et al. US 2019/0142036 discloses a lemon flavored beverage comprising added fruit juice wherein lemon may be the only ingredient of the fruit juice or one or more kinds of fruits other than lemon may be the ingredients of the fruit juice (‘036, Paragraph [0050]).  Nattress et al. US 2019/0124953 discloses a beverage composition having any of numerous different specific formulations or constitutions that varies depending upon factors such as the intended market segment of the product, desired nutritional characteristics, flavor profile, and the like wherein additional ingredients are added to the formulation of a particular beverage wherein fruit juices are added to any of the beverage compositions to vary the taste, mouthfeel, and/or nutritional characteristics of the compositions (‘953, Paragraph [0142]).  Ferrante et al. US 2015/0196579 discloses a liquid juice concentrate comprising liquid added to concentrate formulations of the composition is not critical as long as the components are sufficiently dissolved and/or suspended in a fluid wherein consumers may make the reconstituted formulation more dilute or more concentrated in accordance with taste preferences (‘579, Paragraph [0093]) wherein dosing depends on the concentration and amounts of components in each serving (‘579, Paragraph [0157]).  Bell et al. US 2014/0342044 discloses a beverage having any of numerous different specific formulations or constitutions wherein the formulation varies depending on the intended market segment of the product, its desired nutritional characteristics, flavor profile and the like and fruit juices (‘044, Paragraph [0036]) containing a flavor component that is a single flavor ingredient or a multi ingredient flavor composition wherein the flavor component may comprise or consist of one or more of a combination of two or more natural and/or synthetic fruit flavors and comprise a blend of flavors wherein the particular amount of the flavor component useful for imparting flavor characteristics to the beverage products depends on the flavor selected, the flavor impression desired, and the form of the flavor component wherein the amount of any particular flavor component is determined to achieve the desired flavor impression (‘044, Paragraph [0046]).  Rathke et al. US 2012/0189739 discloses a beverage comprising flavors depending on what end flavor profile is desired (‘739, Paragraph [0063]).  Wilkes et al. US 2009/0297681 discloses a beverage having additional ingredients added to achieve the desired flavor, mouthfeel, and shelf life stability (‘681, Paragraph [0028]).  Yates et al. US 2003/0175370 discloses a fruit juice comprising a flavoring additive wherein the amount of flavorant used depends upon the flavor or flavors selected, the flavor impression desired, and the form of the flavor additive used wherein the amount of fruit juice depends on the desired flavor and taste (‘370, Paragraph [0048]).  Applicant’s allegations that it is not routine experimentation to arrive at the desired combination of ranges but requires extensive experimentation and adjustments to the formula to arrive at a product that gives a desired overall flavor that appeals to the greatest number of people because the flavor from any given ingredient interacts differently with different other ingredients.  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 8-13 of the Remarks that applicant has undergone extensive experimentation to find a suitable balance in overall flavor of the various ingredients while under other constraints outlined using Examples in the Specification which applicant alleges show acceptable flavor for the greatest number of people was only found when certain ingredients were present in certain ranges and in certain relative amount ranges to each other under the packaging conditions used and points to samples in Tables 1-4 that did not pass the taste test and alleges that LGT and BGT samples that did not pass that taste test all have formulations that are outside of the claims in at least one way and points to several samples that have amounts of ingredients outside of the claimed ranges.  Applicant points to some LGT samples passing the taste testing and are within the scope of the claims and points to Sample 32 and Sample 46 and some BGT samples that pass the taste test and are within the scope of the claims and points to Sample 48, Sample 89, and Sample 93.  Applicant continues that the Examples show that the taste acceptance is not predictable among the compositions that have the same ingredients and alleges that the combination of ingredients and their ranges and relative amounts which provide an acceptable flavor to the greatest number of consumers are impossible to predict by one skilled in the art and difficult to ascertain without extensive experimentation.
Examiner argues whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claimed which the evidence is offered to support in view of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).  Applicant merely points to samples in which one of the concentrations is outside the claimed range or inside the claimed range.  Applicant does not point to any examples in the specification using the drink base that is packaged within the claimed sealed waterproof tube having the claimed aspect ratio of length to largest diameter of at least 4:1.   Additionally, none of the samples utilize the aqueous antioxidant composition having the claimed blueberry green tea formulation of lemon juice and lime juice in the claimed amount, the natural sweetener in the claimed amount, or the lemon ginger turmeric formulation having lemon juice in the claimed amount, natural sweetener in the claimed amount, ginger root extract in the claimed amount.  Applicant merely provides several samples in which one of the ingredients is adjusted to fall inside the claimed range of that particular ingredient or outside the claimed range of that particular ingredient and does not provide any examples of a composition that meets all criteria for the claimed ingredients in the claimed amounts.  Furthermore, applicant has not provided any background regarding how the taste comments presented in Table 2 were ascertained.  The taste preference varies from person to person.  Luo et al. US 2017/0303574 recognizes that taste perception in subjects is inherently subjective and individual taste test trials may yield different results for a given compound (‘574, Paragraph [0457]).  The data provided by applicant may vary depending on the particular flavor preferences of a particular user.  Additionally, it is unclear what constitutes a sample that passes the taste test.  Applicant contends that at least Sample 32 and Sample 46 passes the taste test.  However, it is unclear from the data and tables which samples passed and which samples failed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Norris et al. US 2002/0001651 discloses the optimal amount of polyphenol differs for each food or beverage and depends on the feature of the flavor or taste that one desires to modify to bring out and conduct taste trials to identify the dose and preferred range of a particular taste, flavor, or sensory characteristic and that the need for routine testing to determine the optimum amount of a food additive is common in the food and beverage industries (‘651, Paragraph [0086]).
Maruyama et al. US 2019/0142036 discloses a lemon flavored beverage comprising added fruit juice wherein lemon may be the only ingredient of the fruit juice or one or more kinds of fruits other than lemon may be the ingredients of the fruit juice (‘036, Paragraph [0050]).
Nattress et al. US 2019/0124953 discloses a beverage composition having any of numerous different specific formulations or constitutions that varies depending upon factors such as the intended market segment of the product, desired nutritional characteristics, flavor profile, and the like wherein additional ingredients are added to the formulation of a particular beverage wherein fruit juices are added to any of the beverage compositions to vary the taste, mouthfeel, and/or nutritional characteristics of the compositions (‘953, Paragraph [0142]).
Ferrante et al. US 2015/0196579 discloses a liquid juice concentrate comprising liquid added to concentrate formulations of the composition is not critical as long as the components are sufficiently dissolved and/or suspended in a fluid wherein consumers may make the reconstituted formulation more dilute or more concentrated in accordance with taste preferences (‘579, Paragraph [0093]) wherein dosing depends on the concentration and amounts of components in each serving (‘579, Paragraph [0157]).
Bell et al. US 2014/0342044 discloses a beverage having any of numerous different specific formulations or constitutions wherein the formulation varies depending on the intended market segment of the product, its desired nutritional characteristics, flavor profile and the like and fruit juices (‘044, Paragraph [0036]) containing a flavor component that is a single flavor ingredient or a multi ingredient flavor composition wherein the flavor component may comprise or consist of one or more of a combination of two or more natural and/or synthetic fruit flavors and comprise a blend of flavors wherein the particular amount of the flavor component useful for imparting flavor characteristics to the beverage products depends on the flavor selected, the flavor impression desired, and the form of the flavor component wherein the amount of any particular flavor component is determined to achieve the desired flavor impression (‘044, Paragraph [0046]).
Rathke et al. US 2012/0189739 discloses a beverage comprising flavors depending on what end flavor profile is desired (‘739, Paragraph [0063]).
Wilkes et al. US 2009/0297681 discloses a beverage having additional ingredients added to achieve the desired flavor, mouthfeel, and shelf life stability (‘681, Paragraph [0028]).
Yates et al. US 2003/0175370 discloses a fruit juice comprising a flavoring additive wherein the amount of flavorant used depends upon the flavor or flavors selected, the flavor impression desired, and the form of the flavor additive used wherein the amount of fruit juice depends on the desired flavor and taste (‘370, Paragraph [0048]).
Luo et al. US 2017/0303574 recognizes that taste perception in subjects is inherently subjective and individual taste test trials may yield different results for a given compound (‘574, Paragraph [0457]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792